        Case 4:21-cv-01418-KAW Document 9 Filed 03/01/21 Page 1 of 3



 1   Susan D. Fahringer, Bar No. 162978
     SFahringer@perkinscoie.com
 2   Nicola C. Menaldo, WA Bar No. 44459
     (pro hac vice application pending)
 3   NMenaldo@perkinscoie.com
     PERKINS COIE LLP
 4   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
 5   Telephone: 206.359.8000
     Facsimile: 206.359.9000
 6
     Gabriella Gallego, Bar No. 324226
 7   GGallego@perkinscoie.com
     PERKINS COIE LLP
 8   3150 Porter Drive
     Palo Alto, CA 94304-1212
 9   Telephone: 650.838.4300
     Facsimile: 650.838.4350
10

11   Attorneys for Defendant
     Thomson Reuters Corporation
12

13                               UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA
15                                       OAKLAND DIVISION
16

17   CAT BROOKS and RASHEED                           Case No. 4:21-cv-1418-KAW
     SHABAZZ, individually and on behalf of
18   all others similarly situated,                   AMENDED PROOF OF SERVICE
19                         Plaintiffs,
20          v.
21   THOMSON REUTERS CORPORATION,
22                         Defendant.
23

24
            I, Nikki DyFoon, declare:
25
            I am a citizen of the United States and employed in Santa Clara County, California. I am
26
     over the age of eighteen years and not a party to the within-entitled action. My business address
27

28
     Case No. 4:21-cv-1418-KAW                                                   Amended Proof of Service
        Case 4:21-cv-01418-KAW Document 9 Filed 03/01/21 Page 2 of 3



 1   is 3150 Porter Drive, Palo Alto, California 94304-1212. February 26, 2021 I served a copy of the

 2   within document(s):

 3                 Defendant Thomson Reuters Corporation’s Notice of Filing
                   Removal and Removal to Federal Court
 4
                   Defendant Thomson Reuters Corporation’s Corporate
 5                 Disclosure Statement and Certification of Interested Entities or
                   Persons Under Fed. R. Civ. P. 7.1 And Civ. L.R. 3-15
 6
                   Civil Cover Sheet
 7
                   Proof of Service
 8

 9
                 by transmitting via facsimile the document(s) listed above to the fax number(s) set
                   forth below on this date before 5:00 p.m.
10

11               by placing the document(s) listed above in a sealed envelope with postage thereon
                   fully prepaid, the United States mail at Palo Alto, California addressed as set forth
12                 below.

13
                 by placing the document(s) listed above in a sealed Federal Express envelope and
                   affixing a pre-paid air bill, and causing the envelope to be delivered to a Federal
14                 Express agent for delivery.
15

16
                 by personally delivering the document(s) listed above to the person(s) at the
                   address(es) set forth below.

17               by transmitting via my electronic service address (ndyfoon@perkinscoie.com) the
                   document(s) listed above to the person(s) at the e-mail address(es) set forth below.
18
         Eric H. Gibbs                                    Jennifer D. Bennett
19       Andrew M. Mura                                   Neil K. Sawhney
         Amanda M. Karl                                   GUPTA WESSLER PLLC
20
         Jeffrey B. Kosbie                                100 Pine Street, Suite 1250
21       Gibbs Law Group                                  San Francisco, CA 94111
         505 14th Street, Suite 1110                      (415) 573-0336
22       Oakland, CA 94612                                jennifer@guptawessler.com
         Telephone: (510) 350-9700                        neil@guptawessler.com
23       Fax: (510) 350-9701
         ehg@classlawgroup.com                            Attorneys for Plaintiffs
24
         amm@classlawgroup.com
25       amk@classlawgroup.com
         jbk@classlawgroup.com
26
         Attorneys for Plaintiffs
27

28
     Case No. 4:21-cv-1418-KAW                      -2-                              Amended Proof of Service
        Case 4:21-cv-01418-KAW Document 9 Filed 03/01/21 Page 3 of 3



 1
          Benjamin Elga (pro hac vice forthcoming)          Albert Fox Cahn (pro hac vice forthcoming)
 2        Alice Buttrick (pro hac vice forthcoming)         SURVEILLANCE TECHNOLOGY
          JUSTICE CATALYST LAW INC.                         OVERSIGHT PROJECT
 3        81 Prospect St., 7th Floor                        40 Rector Street, 9th Floor
          Brooklyn, NY 11201                                New York, NY 10006
 4        (518) 732-6703                                    albert@stopspying.org
 5        belga@justicecatalyst.org
          abuttrick@justicecatalyst.org                     Attorneys for Plaintiffs
 6
          Attorneys for Plaintiffs
 7
             I declare under penalty of perjury under the laws of the State of California that the above
 8
     is true and correct.
 9
             Executed on March 1, 2021, at Palo Alto, California.
10

11

12                                                                      Nikki DyFoon

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:21-cv-1418-KAW                        -3-                              Amended Proof of Service
